Exhibit 10.45

FOURTH AMENDMENT TO CERTAIN

OPERATIVE AGREEMENTS

AND CONSENT

THIS FOURTH AMENDMENT TO CERTAIN OPERATIVE AGREEMENTS AND CONSENT

dated as of November 12, 2001 (this "Amendment") is by and among PERFORMANCE
FOOD GROUP COMPANY, a Tennessee corporation (the "Lessee" or the "Construction
Agent"); WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION (as successor to First
Security Bank, National Association), a national banking association, not
individually (in its individual capacity, the "Trust Company"), but solely as
the Owner Trustee under the PFG Real Estate Trust 1997-1 (the "Owner Trustee",
the "Borrower" or the "Lessor"); the various banks and other lending
institutions which are parties hereto from time to time as lenders (subject to
the definition of Lenders in Appendix A to the Participation Agreement
(hereinafter defined), individually, a "Lender" and collectively, the
"Lenders"); FIRST UNION NATIONAL BANK, a national banking association ("First
Union"), as the agent for the Lenders and respecting the Security Documents, as
the agent for the Lenders and the Holders, to the extent of their interests (in
such capacity, the "Agent"); the various banks and other lending institutions
which are parties to the Participation Agreement from time to time as holders of
certificates issued with respect to the PFG Real Estate Trust 1997-1 (subject to
the definition of Holders in Appendix A to the Participation Agreement,
individually, a "Holder" and collectively, the "Holders"). Capitalized terms
used but not otherwise defined in this Amendment shall have the meanings set
forth in Appendix A to the Participation Agreement.



 

W

I T N E S S E T H:



 

WHEREAS, the parties to this Amendment are parties to that certain Participation
Agreement dated as of August 29, 1997 (as previously amended, the "Participation
Agreement) and certain of the parties to this Amendment are parties to the other
Operative Agreements relating to a $55 million tax retention operating lease
facility (the "Facility") that has been established in favor of the Lessee;



WHEREAS, the Lessee has requested certain modifications to the Participation
Agreement and the other Operative Agreements in connection with the Lessee's
request to extend the Construction Period Termination Date respecting that
Property (the "Subject Property") more particularly described in Lease
Supplement No. 3 dated as of October 18, 1999 between the Lessor and the Lessee
to December 1, 2001;



WHEREAS, the Construction Agent has requested the consent of the Lessor and the
Agent to (i) the conveyance by the Lessor to Kenneth O. Lester Company, Inc. of
a portion of the Subject Property in exchange for the conveyance to the Lessor
by Kenneth O. Lester Company, Inc. of a separate parcel of property to be
incorporated into the Subject Property and (ii) the execution by the Lessor of
that certain First Amendment to Lease Supplement No. 3 dated as of November 13,
2001 between the Lessor and the Lessee, a copy of which is attached hereto as
Exhibit A, that certain First Amendment to Memorandum of Lease Agreement and
Lease Supplement No. 3 dated as of November 13, 2001 between Lessor and Lessee,
a copy of which is attached hereto as Exhibit B, that certain First Amendment to
Deed of Trust, Assignment of Leases, Security Agreement and Financing Statement
dated as of November 13, 2001, a copy of which is attached hereto as Exhibit C,
and such other documents and instruments necessary or desirable in connection
with the conveyances and transactions described herein;



WHEREAS, the Construction Agent has requested the consent of the Financing
Parties in connection with certain covenants and other agreements and
obligations of the Construction Agent under the Agency Agreement and under the
other Operative Agreements;



WHEREAS, the Financing Parties have agreed to the requested modifications and
consents on the terms and conditions set forth herein;



NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:



 

PART I

PARTICIPATION AGREEMENT



Appendix A to the Participation Agreement is hereby amended to modify the
following defined term in its entirety as follows:



"Construction Period Termination Date" shall mean the earlier of (a) the date
that the Commitments have been terminated in their entirety in accordance with
the terms of Section 2.5(a) of the Credit Agreement, or (b) July 31, 2001;
provided, with respect to the Property more particularly described in that
certain Lease Supplement No. 3 dated as of October 18, 1999, the term
"Construction Period Termination Date" shall mean the earlier of the date
described in clause (a) of this definition or December 1, 2001.



PART II

CONSENTS



1. The Financing Parties hereby (a) agree to permit the Construction Agent to
cause the Completion Date with respect to the Subject Property to occur after
July 31, 2001 and (b) agree that the Construction Agent's failure to cause the
Completion Date with respect to the Subject Property to occur on or before July
31, 2001 does not violate Sections 2.6(b), (c), (d) or (h) of the Agency
Agreement.



2. The Lessor and the Agent (on behalf of the Secured Parties) hereby consent to
(i) the conveyance by the Lessor to Kenneth O. Lester Company, Inc. of a portion
of the Subject Property in exchange for the conveyance to the Lessor by Kenneth
O. Lester Company, Inc. of a separate parcel of property to be incorporated into
the Subject Property and (ii) the execution by the Lessor of that certain First
Amendment to Lease Supplement No. 3 dated as of November 13, 2001 between the
Lessor and the Lessee, a copy of which is attached hereto as Exhibit A, that
certain First Amendment to Memorandum of Lease Agreement and Lease Supplement
No. 3 dated as of November 13, 2001 between Lessor and Lessee, a copy of which
is attached hereto as Exhibit B, that certain First Amendment to Deed of Trust,
Assignment of Leases, Security Agreement and Financing Statement dated as of
November 13, 2001, a copy of which is attached hereto as Exhibit C, and such
other documents and instruments necessary or desirable in connection with the
conveyances and transactions described herein.



3. The agreements and consents set forth in this Part II are one-time consents
and shall not be construed to be a waiver as to future compliance with any duty,
term, condition or covenant set forth in the Agency Agreement or the
Construction Agent's or the Lessee's obligation to comply fully with any other
duty, term, condition or covenant contained in any of the other Operative
Agreements.



PART III

MISCELLANEOUS



1. This Amendment shall be effective upon satisfaction of the following
conditions:



(a) execution and delivery of this Amendment by the parties hereto and execution
and delivery of such other documents, agreements or instruments deemed necessary
or advisable by the Agent;



(b) receipt by the Agent of an officer's certificate and/or a secretary's
certificate of the Lessee (in form and in substance reasonably satisfactory to
the Agent) specifying that no Default or Event of Default shall have occurred
and be continuing, specifying that the representations and warranties of the
Lessee set forth in the Participation Agreement are true and correct (except for
any such representations and warranties which relate solely to an earlier time)
and certifying as to the incumbency of the officer of the Lessee executing this
Amendment.



2. Except as modified hereby, all of the terms and provisions of the Operative
Agreements (including Schedules and Exhibits) shall remain in full force and
effect.



3. The Lessee agrees to pay all reasonable costs and expenses of the Agent in
connection with the preparation, execution and delivery of this Amendment,
including without limitation the reasonable fees and expenses of Moore & Van
Allen, PLLC.



4. This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original and it shall not be
necessary in making proof of this Amendment to produce or account for more than
one such counterpart.



5. This Amendment shall be deemed to be a contract made under, and for all
purposes shall be construed in accordance with the laws of the State of North
Carolina.



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.



 

PERFORMANCE FOOD GROUP COMPANY, as the Construction Agent and as the Lessee

 

By:

Name:

Title:

 

 

 

 

 

 

[signature pages continue]

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION (as successor to First Security
Bank, National Association), not individually, but solely as the Owner Trustee
under the PFG Real Estate Trust 1997-1

 

By:

Name:

Title:

 

 

 

 

 

 

[signature pages continue]

FIRST UNION NATIONAL BANK, as a Holder, as a Lender and as the Agent

 

By:

Name:

Title:

 

 

 

 

[signature pages continue]



SUNTRUST BANK, ATLANTA, as a Holder and as a Lender



By:

Name:

Title:



By:

Name:

Title:



 

 

 

 

[signature pages continue]



HIBERNIA NATIONAL BANK, as a Lender



By:

Name:

Title:



 

 

 

[signature pages end]

EXHIBIT A



FIRST AMENDMENT TO LEASE SUPPLEMENT NO. 3

 

THIS FIRST AMENDMENT TO LEASE SUPPLEMENT NO. 3, dated as of _______ __, 2001, is
to that certain Lease Supplement No. 3 dated as of October 18, 1999 (as amended
hereby, the "Lease Supplement") by and between

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION (formerly First Security Bank,
National Association), a national banking association, not individually, but
solely as the Owner Trustee under the PFG Real Estate Trust 1997-1 (the
"Lessor"); and

PERFORMANCE FOOD GROUP COMPANY, a Tennessee corporation (the "Lessee").

RECITALS:

A. The Lessor and the Lessee entered into the Lease Supplement.

B. The Lessor and the Lessee have agreed to amend the Lease Supplement as set
forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

A. The Lease Supplement is amended by deleting Schedule 1-C in its entirety and
replacing it with a new Schedule 1-C attached hereto and incorporated herein by
reference.

B. Except as modified hereby, all of the terms and provisions of the Lease
Supplement (and Exhibits) remain in full force and effect.

C. This First Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original. It shall not
be required that any single counterpart thereof be signed by all the parties
hereto so long as each party signs any counterpart hereof.

 

IN WITNESS WHEREOF, this First Amendment has been duly executed as of the date
and year first above written.

WELLS FARGO BANK NORTHWEST,

NATIONAL ASSOCIATION (formerly First

Security Bank, National Association), not

individually, but solely as the Owner Trustee under

the PFG Real Estate Trust 1997-1

By:

Name:

Title:

 

PERFORMANCE FOOD GROUP COMPANY

By:

Name:

Title:

 

 

 

 

EXHIBIT B



Recordation request by

and prepared by:

Moore & Van Allen, PLLC

After recordation return to:

Moore & Van Allen, PLLC (LSJ)

Bank of America Corporate Center

100 North Tryon Street, Floor 47

Charlotte, North Carolina 28202-4003

Attention: Lea Stromire Johnson

 

FIRST AMENDMENT TO

MEMORANDUM OF LEASE AGREEMENT

AND

LEASE SUPPLEMENT NO. 3



THIS FIRST AMENDMENT TO MEMORANDUM OF LEASE AGREEMENT AND LEASE SUPPLEMENT NO. 3
dated as of _________, 2001, is by and among

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION (formerly First Security Bank,
National Association), not individually, but solely as the Owner Trustee under
the PFG Real Estate Trust 1997-1 (the "Lessor"); and

PERFORMANCE FOOD GROUP COMPANY, a Tennessee corporation (the "Lessee").

RECITALS

:



A. The Lessor and the Lessee executed a Memorandum of Lease Agreement and Lease
Supplement No. 3 dated as of October 18, 1999 and recorded in Book 847, Page 180
of the Cecil County, Maryland Registry (the "Memorandum"). All terms not
otherwise defined herein shall have the meaning set forth in the Memorandum.

B. The Lessor and the Lessee have agreed to amend the Memorandum as set forth
herein.

NOW, THEREFORE, the Lessor and the Lessee hereby agree as follows:

A. Amendment. Schedule 1 of the Memorandum is deleted in its entirety and
replaced with a new Schedule 1 attached hereto and incorporated herein by
reference.

B. Modifications. Except as hereby modified the terms and conditions of the
Memorandum remain in full force and effect.

C. Counterparts. This First Amendment to Memorandum of Lease Agreement and Lease
Supplement No. 3 may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the Lessor and the Lessee have executed these presents under
seal, all as of the day and year first above written.

 

 

WELLS FARGO BANK NORTHWEST,

NATIONAL ASSOCIATION (formerly First

Security Bank, National Association), not

individually but solely as the Owner Trustee under

the PFG Real Estate Trust 1997-1

 

By:

Title:

 

PERFORMANCE FOOD GROUP COMPANY

By:

Title:

 

STATE OF UTAH )

)

COUNTY OF SALT LAKE )



 

This instrument was acknowledged before me on __________, 2001, by
_________________, ___________________ of WELLS FARGO BANK NORTHWEST, NATIONAL
ASSOCIATION (formerly First Security Bank, National Association), a national
banking association, on behalf of said banking association, not individually,
but solely as Owner Trustee under the PFG Real Estate Trust 1997-1.



 

 



Notary Public, State of Utah



 



Notary's printed name



 

My commission expires:



STATE OF )

)

COUNTY OF )



 

This instrument was acknowledged before me on __________, 2001, by
________________, ___________________ of PERFORMANCE FOOD GROUP COMPANY, a
Tennessee corporation, on behalf of said corporation.



 

 



Notary Public, State of _____



 

 



Notary's printed name



 

My commission expires:



Schedule 1



 

(Legal Description)



 

EXHIBIT C



Drawn by and when

recorded Mail to:

Moore & Van Allen, PLLC

Bank of America Corporate Center

100 North Tryon Street, Floor 47

Charlotte, North Carolina 28202-4003

Attention: Lea Stromire Johnson

STATE OF MARYLAND FIRST AMENDMENT

TO

COUNTY OF CECIL DEED OF TRUST,

ASSIGNMENT OF LEASES,

SECURITY AGREEMENT

AND

FINANCING STATEMENT



 

THIS FIRST AMENDMENT TO DEED OF TRUST, ASSIGNMENT OF LEASES, SECURITY AGREEMENT
AND FINANCING STATEMENT, dated as of _________, 2001 (the "First Amendment"), is
by and among

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION (formerly First Security Bank,
National Association), a national banking association, not individually but
solely as Owner Trustee under the PFG Real Estate Trust 1997-1 (the "Grantor");

PERFORMANCE FOOD GROUP COMPANY, a Tennessee corporation ("Performance");

LEA STROMIRE JOHNSON, a resident of Charlotte, North Carolina (the "Trustee");
and

FIRST UNION NATIONAL BANK, a national banking association, as agent on behalf of
the Lenders and the Holders (the "Agent").

RECITALS

:



A. The Grantor is indebted to the Lenders and the Holders pursuant to the terms
of the Operative Agreements.

B. The obligations of the Grantor and Performance to the Lenders and the Holders
under the Operative Agreements are secured in part by a Deed of Trust,
Assignment of Leases, Security Agreement and Financing Statement dated as of
October 18, 1999, recorded in Book 847, Page 154 recorded in the Cecil County,
Maryland Registry covering certain real property of the Grantor located in Cecil
County, Maryland as more particularly described on Exhibit A attached thereto
and made a part thereof, and the improvements and personal property located
thereon (the "Deed of Trust").

C. The Grantor and Performance have requested modifications to the Deed of
Trust, including the release of a portion of the real property secured by the
Deed of Trust.

D. The Grantor, Performance, the Agent and the Trustee have agreed to certain
modifications to the Deed of Trust as set forth herein.

NOW, THEREFORE, the Grantor, Performance, the Agent and the Trustee hereby agree
as follows:

A. Additional Land. In consideration of $10.00 in hand well and truly paid by
the Grantor and Performance to the Agent before the delivery and sealing of
these presents, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor and Performance have
granted, bargained, sold, released and conveyed and by these presents do hereby
irrevocably grant, bargain, sell, release and convey to the Trustee and to the
Trustee's successors and assigns the property described in Exhibit A-1 attached
hereto as security for its obligations to the Agent evidenced by the Operative
Agreements. As additional security for the Operative Agreements, the Grantor and
Performance further assign and grant to the Agent a security interest in (i) any
and all items constituting the Accessories located on the property described in
Exhibit A-1 attached hereto and (ii) the Rents and Profits of the property
described in Exhibit A-1 attached hereto from time to time accruing, reserving
only the rights to the Grantor and Performance to collect the same as long as
there shall exist no Event of Default. The Deed of Trust is hereby amended to
subject the land described in Exhibit A-1 attached hereto to the lien of the
Deed of Trust by adding the property described in Exhibit A-1 hereto to Exhibit
A to the Deed of Trust.

B. Release of Land. The Agent and the Trustee hereby release the lien of the
Deed of Trust on the property described in Exhibit A-2 attached hereto.

C. Representations and Warranties. The Grantor and Performance hereby represent
and warrant that the property described in Exhibit A-1 attached hereto, except
for property taxes for the fiscal year 1997 which are not yet due and payable,
is subject only to those title exceptions set forth on Exhibit B-1 hereto. The
Grantor and Performance represent and warrant that all representations and
warranties contained in the Deed of Trust are true and correct as of the date
hereof. All such representations and warranties pertaining to the Land,
Mortgaged Property, Improvements, Accessories and Rents and Profits, by virtue
of Paragraph A hereof, are made by the Grantor and Performance with respect to
the property described on Exhibit A-1 attached hereto also.

D. References. All references in the Deed of Trust to the Land, the
Improvements, the Mortgaged Property, the Accessories and the Rents and Profits
shall, by reason of the addition to Exhibit A thereto, include the land
described in Exhibit A-1 hereto, any improvements constructed upon such land or
any items of personalty located thereon, respectively. The consolidated
description of the land described in Exhibit A to the Deed of Trust and the land
described in Exhibit A-1 of the First Amendment, less the land described in
Exhibit A-2 of the First Amendment, is set forth on Exhibit A-3 hereof, and
henceforth all references in the Deed of Trust to the Land shall refer to the
Land as described in Exhibit A-3 attached hereto. Except as hereby modified, the
terms and conditions of the Deed of Trust (including exhibits thereto) shall
remain in full force and effect and shall apply to the land described in Exhibit
A-1 attached hereto as if fully set forth herein.

E. Counterparts. This First Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.

F. Governing Law. This First Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of Maryland.

G. Trustee Execution. The Trustee joins in the execution of this First Amendment
for the sole purpose of evidencing her consent to this First Amendment.

IN WITNESS WHEREOF, the Grantor, Performance, the Agent and the undersigned
Trustee have executed these presents under seal, all as of the day and year
first above written.

 

 

WELLS FARGO BANK NORTHWEST,

NATIONAL ASSOCIATION (formerly First

Security Bank, National Association), not

individually but solely as Owner Trustee under the

PFG Real Estate Trust 1997-1



By_________________________________

Title______________________________

 

 

PERFORMANCE FOOD GROUP COMPANY

 

 

By

Title

 

FIRST UNION NATIONAL BANK, N.A.,

as Agent

 

By

Title

 



Lea Stromire Johnson

STATE OF UTAH )

)

COUNTY OF SALT LAKE )



 

This instrument was acknowledged before me on __________, 2001, by
_________________, ___________________ of WELLS FARGO BANK NORTHWEST, NATIONAL
ASSOCIATION (formerly First Security Bank, National Association), a national
banking association, on behalf of said banking association, not individually,
but solely as Owner Trustee under the PFG Real Estate Trust 1997-1.



 

 



Notary Public, State of Utah



 



Notary's printed name



 

My commission expires:



STATE OF )

)

COUNTY OF )



 

This instrument was acknowledged before me on __________, 2001, by
________________, ___________________ of PERFORMANCE FOOD GROUP COMPANY, a
Tennessee corporation, on behalf of said corporation.



 

 



Notary Public, State of



 

 



Notary's printed name



 

My commission expires:

STATE OF NORTH CAROLINA )

)

COUNTY OF MECKLENBURG )

This instrument was acknowledged before me on ____________, 2001, by
_______________, ________________, of FIRST UNION NATIONAL BANK, a national
banking association, as Agent.



Notary Public, State of North Carolina



Notary's printed name

My commission expires:

 

STATE OF NORTH CAROLINA )

)

COUNTY OF MECKLENBURG )

This instrument was acknowledged before me on __________, 2001 by Lea Stromire
Johnson, as Trustee.



Notary Public, State of North Carolina



Notary's printed name

My commission expires:



